            Case 1:17-cv-07622-GBD-GWG Document 72 Filed 07/15/21 Page 1 of 1
                                            U.S. Department of Justice

                                                            United States Attorney
                                                            Southern District of New York
                                                            86 Chambers Street
                                                            New York, New York 10007


                                                              July 15, 2021

      VIA ECF
      Honorable Gabriel W. Gorenstein
      United States Magistrate Judge           0(025$1'80(1'256(0(17
      United States District Court
      500 Pearl Street
      New York, New York 10007

                     Re:     Gottlieb v. Walsh, 17 Civ. 7622 (GBD) (GWG)

      Dear Judge Gorenstein:

              This Office represents defendant Martin J. Walsh in his official capacity as Secretary of
      of Labor (“Defendant”) in the above-referenced employment discrimination case commenced by
      plaintiff Carmen Gottlieb. After conferring with Your Honor’s Deputy Clerk in accordance with
      Section 1.F of the Court’s Individual Practices and with Plaintiff’s counsel, I write respectfully to
      request that the conference scheduled for July 30, 2021, at 4:00 p.m. be adjourned to July 28,
      2021, at 4:00 p.m. The adjournment is requested because the undersigned attorney will be on
      leave on July 30, 2021. Plaintiff’s counsel consents to this request. This is Defendant’s first
      request for an adjournment of the July 30, 2021 discovery conference.

              We thank the Court for its consideration of this request.

$SSOLFDWLRQJUDQWHG&RQIHUHQFHGDWHFKDQJHGWR                Respectfully submitted,
-XO\DWSP
                                                                 AUDREY STRAUSS
                                                                 United States Attorney
6R2UGHUHG
                                                                 Counsel for Defendant

                                                        By:       /s/ Tomoko Onozawa
                                                                 TOMOKO ONOZAWA
  -XO\                                                  JEFFREY OESTERICHER
                                                                 Assistant United States Attorneys
                                                                 Tel: (212) 637-2721/2695
                                                                 Fax: (212) 637-2686
                                                                 Email: tomoko.onozawa@usdoj.gov
                                                                         jeffrey.oestericher@usdoj.gov

      cc:     All Counsel of Record (via ECF)
